Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 20 are pending.  Claims 1, 14, 17 are independent.  File date is 7-30-2019.  

Claim Rejections - 35 USC § 103  
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1, 2, 8, 10, 13 - 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US PGPUB No. 20170168885) in view of Sakai et al. (US PGPUB No. 20140122945).     	
 
Regarding Claim 1, Jain discloses a system to protect a cyber-physical system having a plurality of monitoring nodes comprising:
a)  a normal space data source storing, for each of the plurality of monitoring nodes, a series of normal monitoring node values over time that represent normal operation of the cyber-physical system; (Jain ¶ 007, ll 11-17: defining a range of normal operation of sensor and a range of abnormal operation of sensor from the range of operation of the sensor; defining a frequency of normal operation of the sensor, and a frequency of abnormal operation of the sensor from the frequency of operation of the sensor; (frequency, values over time))    
b)  a situational awareness module including an abnormal data generation platform, wherein the abnormal data generation platform is operative to generate abnormal data to represent abnormal operation of the cyber-physical system using values in the normal space data source and a generative model; (Jain ¶ 007, ll 17-23: generating, a first test data and a second test data; first test data is generated by randomly selecting values between the range of normal operation of the sensor and the second test data is generated by randomly selecting values between the range of abnormal operation of the sensor)    
c)  a memory for storing program instructions; and d) a situational awareness processor, coupled to the memory, and in communication with the situational awareness module and operative to execute the program instructions (Jain ¶ 007, ll 3-5: system for generating test data for testing an Internet of Things (IOT) network; system comprises a processor coupled to a memory, wherein the processor is configured to execute programmed instructions stored in the memory) to:
e)  receive a data signal, wherein the received data signal is an aggregation of data signals received from one or more of the plurality of monitoring nodes, wherein the data signal includes at least one real-time stream of data source signal values that represent a current operation of the cyber-physical system; (Jain ¶ 007, ll 23-24: the processor executes a programmed instruction for accepting a set of test scenarios for testing the IOT network; ¶ 045, ll 1-10: different combination of test data for different test scenarios is captured by test package generation module; test package generation module configured for generating master test data for testing the IOT network; set of test packages corresponding to the set of test scenario; each test package for a test scenario generated by selecting values from first test data and second test data, based on frequency of normal operation of sensor and frequency of abnormal operation of sensor respectively) and   
g)  localize an origin of an anomaly when it is determined the received data signal is the abnormal signal. (Jain ¶ 039, ll 1-4: serves as a repository for storing data processed, received, and generated by one or more of the modules (i.e. generated test data); data also includes a repository, and other stored data; (processed data stored within a repository such as a local storage device))       

Furthermore, Jain discloses for f): wherein the trained classifier is trained with the generated abnormal data and normal data, and for h): receive determination at a resilient estimator module, and for i): execute resilient estimator module to generate a state estimation for system.   However, Sakai discloses: 
f)   determine, via a trained classifier, whether the received data signal is a normal signal or an abnormal signal; (Sakai ¶ 024, ll 20-30: determined value generating unit configured to generate a determined value that indicates whether a transition is a normal transition or an abnormal transition, in accordance with encoding rule; verifying unit configured to compare determined value with output determined value for state transitions corresponding to the determined value; output determined value resulting from inputting test data and indicating whether a transition is a normal transition or an abnormal transition)
h)  receive the determination and localization at a resilient estimator module; and
i)   execute the resilient estimator module to generate a state estimation for the cyber-physical system. (Sakai ¶ 024, ll 20-30: determined value generating unit configured to generate a determined value that indicates whether a transition is a normal transition or an abnormal transition, in accordance with encoding rule; verifying unit configured to compare determined value with output determined value for state transitions corresponding to the determined value; output determined value resulting from inputting test data and indicating whether a transition is a normal transition or an abnormal transition)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain for f): wherein the trained classifier is trained with the generated abnormal data and normal data, and for h): receive determination at a resilient estimator module, and for i): execute resilient estimator module to generate a state estimation for system as taught by Sakai.   One of ordinary skill in the art would have been motivated to employ the teachings of Sakai for the benefits achieved from a system that enables processing of test data utilizing state mechanism for the conditions of the data processing system.  (Sakai ¶ 024, ll 20-30)  

Regarding Claim 2, Jain-Sakai discloses the system of claim 1, wherein the abnormal data generation platform creates at least one of: (i) generated abnormal feature information, and (ii) generated abnormal monitoring node sensor values. (Jain ¶ 007, ll 17-23: generating, a first test data and a second test data; first test data generated by randomly selecting values between the range of normal operation of the sensor and the second test data is generated by randomly selecting values between the range of abnormal operation of the sensor; (selected: (ii) generated abnormal monitoring node sensor values))    

Regarding Claim 8, Jain-Sakai discloses the system of claim 1, wherein the trained classifier is operative to output, for the received data signal an indication the data signal is one of abnormal or normal. (Jain ¶ 007, ll 11-17: defining a range of normal operation of sensor and a range of abnormal operation of sensor from the ranges of operation of the sensor; defining a frequency of normal operation of the sensor, and a frequency of abnormal operation of the sensor from the frequency of operation of the sensor; (frequency, values over time))     

Regarding Claim 10, Jain-Sakai discloses the system of claim 1, wherein the abnormal data generation platform creates the generated abnormal data utilizing either: (i) no actual abnormal information from the cyber-physical system, or (ii) sparse actual abnormal information from the cyber-physical system. (Jain ¶ 007, ll 17-23: generating, a first test data and a second test data; first test data is generated by randomly selecting values between the range of normal operation of the sensor and the second test data is generated by randomly selecting values between the range of abnormal operation of the sensor; ((ii) generated abnormal monitoring node sensor values; (selected: (ii) sparse actual abnormal information from the cyber-physical system))   

Regarding Claim 13, Jain-Sakai discloses the system of claim 1, wherein at least one monitoring node is associated with at least one of: (i) a sensor node, (ii) a critical sensor node, (iii) an actuator node, (iv) a controller node, and (v) a key software node. (Jain ¶ 007, ll 11-17: defining a range of normal operation of sensor and a range of abnormal operation of sensor from the range of operation of the sensor; defining a frequency of normal operation of the sensor, and a frequency of abnormal operation of the sensor from the frequency of operation of the sensor; (frequency, values over time); (selected: sensor node))    

Regarding Claim 14, Jain discloses a method comprising: 
a)  receiving a data signal, wherein the received data signal is an aggregation of data signals received from one or more of a plurality of monitoring nodes, wherein the data signal includes at least one real-time stream of data source signal values that represent a current operation of the cyber-physical system; (Jain ¶ 007, ll 23-24: processor executes a programmed instruction for accepting a set of test scenarios for testing IOT network; ¶ 045, ll 1-10: different combination of test data for different test scenarios is captured by test package generation module; test package generation module configured for generating master test data for testing IOT network; set of test packages corresponding to the set of test scenario; each test package for a test scenario generated by selecting values from first test data and second test data, based on frequency of normal operation of sensor and frequency of abnormal operation of sensor respectively) and    
c)  localizing an origin of an anomaly when it is determined the received data signal is the abnormal signal. (Jain ¶ 039, ll 1-4: data, serves as a repository for storing data processed, received, and generated by one or more of the modules (generated test data); data also includes a repository, and other data; (processed data stored within a repository such as a local storage device))    

Furthermore, Jain does not explicitly disclose for b): wherein the trained classifier is trained with the generated abnormal data and normal data, and for d): receive determination at a resilient estimator module, and for e): execute resilient estimator module to generate a state estimation for system. 

However, Sakai discloses: 
b)  determining, via a trained classifier, whether the received data signal is a normal signal or an abnormal signal, wherein the trained classifier is trained with the generated abnormal data and normal training data; (Sakai ¶ 024, ll 20-30: determined value generating unit configured to generate a determined value that indicates whether a transition is a normal transition or an abnormal transition, in accordance with encoding rule; verifying unit configured to compare determined value with output determined value for state transitions corresponding to determined value; output determined value resulting from inputting test data and indicating whether a transition is a normal transition or an abnormal transition)
d)  receiving the determination and localization at a resilient estimator module; and
e)  executing the resilient estimator module to generate a state estimation for the cyber-physical system. (Sakai ¶ 024, ll 20-30: determined value generating unit configured to generate a determined value that indicates whether a transition is a normal transition or an abnormal transition, in accordance with encoding rule; verifying unit configured to compare determined value with output determined value for state transitions corresponding to the determined value; output determined value resulting from inputting test data and indicating whether a transition is a normal transition or an abnormal transition) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain for b): wherein the trained classifier is trained with the generated abnormal data and normal data, and for d): receive determination at a resilient estimator module, and for e): execute resilient estimator module to generate a state estimation for system as taught by Sakai.   One of ordinary skill in the art would have been motivated to employ the teachings of Sakai for the benefits achieved from a system that enables processing of test data utilizing state mechanism for the conditions of the data processing system. (Sakai ¶ 024, ll 20-30)        

Regarding Claim 15, Jain discloses the method of claim 14, wherein the abnormal data generation platform creates at least one of: (i) generated abnormal feature information, and (ii) generated abnormal monitoring node sensor values. (Jain ¶ 007, ll 17-23: generating, a first test data and a second test data; first test data is generated by randomly selecting values between the range of normal operation of sensor and the second test data is generated by randomly selecting values between the range of abnormal operation of sensor; (selected: (ii) generated abnormal monitoring node sensor values))    

Regarding Claim 17, Jain discloses a non-transient, computer-readable medium storing instructions to be executed by a processor to perform a method comprising: 
a)  receiving a data signal, wherein the received data signal is an aggregation of data signals received from one or more of a plurality of monitoring nodes, wherein the data signal includes at least one real-time stream of data source signal values that represent a current operation of the cyber-physical system; (Jain ¶ 007, ll 23-24: the processor executes a programmed instruction for accepting a set of test scenarios for testing the IOT network; ¶ 045, ll 1-10: different combination of test data for different test scenarios is captured by test package generation module; test package generation module configured for generating master test data for testing the IOT network; set of test packages corresponding to the set of test scenario; each test package for a test scenario generated by selecting values from first test data and second test data, based on frequency of normal operation of sensor and frequency of abnormal operation of sensor respectively) and       
c)  localizing an origin of an anomaly when it is determined the received data signal is the abnormal signal. (Jain ¶ 039, ll 1-4: data, amongst other things, serves as a repository for storing data processed, received, and generated by one or more of the modules (generated test data); data also includes a repository, and other data; (processed data stored within a repository such as a local storage device))        

Furthermore, Jain does not explicitly disclose for b): wherein the trained classifier is trained with the generated abnormal data and normal data, and for d): receive determination at a resilient estimator module, and for e): execute resilient estimator module to generate a state estimation for system.    However, Sakai discloses: 
b)  determining, via a trained classifier, whether the received data signal is a normal signal or an abnormal signal, wherein the trained classifier is trained with the generated abnormal data and normal training data; (Sakai ¶ 024, ll 20-30: determined value generating unit configured to generate a determined value that indicates whether a transition is a normal transition or an abnormal transition, in accordance with encoding rule; verifying unit configured to compare determined value with output determined value for state transitions corresponding to the determined value; output determined value resulting from inputting test data and indicating whether a transition is a normal transition or an abnormal transition)
d)  receiving the determination and localization at a resilient estimator module; and
e)  executing the resilient estimator module to generate a state estimation for the cyber-physical system. (Sakai ¶ 024, ll 20-30: determined value generating unit configured to generate a determined value that indicates whether a transition is a normal transition or an abnormal transition, in accordance with encoding rule; verifying unit configured to compare determined value with output determined value for state transitions corresponding to the determined value; output determined value resulting from inputting test data and indicating whether a transition is a normal transition or an abnormal transition)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain for b): wherein the trained classifier is trained with the generated abnormal data and normal data, and for d): receive determination at a resilient estimator module, and for e): execute resilient estimator module to generate a state estimation for system as taught by Sakai.   One of ordinary skill in the art would have been motivated to employ the teachings of Sakai for the benefits achieved from a system that enables processing of test data utilizing state mechanism for the conditions of the data processing system.  (Sakai ¶ 024, ll 20-30)   

Regarding Claim 18, Jain-Sakai discloses the medium of claim 17, wherein the abnormal data generation platform creates at least one of: (i) generated abnormal feature information, and (ii) generated abnormal monitoring node sensor values. (Jain ¶ 007, ll 17-23: generating, a first test data and a second test data; first test data is generated by randomly selecting values between the range of normal operation of the sensor and the second test data is generated by randomly selecting values between the range of abnormal operation of the sensor; (selected: (ii) generated abnormal monitoring node sensor values))       

4.        Claims 3, 4, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Sakai and further in view of Srivastava et al. (US PGPUB No. 20200117582).    

Regarding Claim 3, Jain-Sakai discloses the system of claim 1, the abnormal data generation.  (Jain ¶ 007, ll 11-17: defining a range of normal operation of sensor and a range of abnormal operation of sensor from the range of operation of the sensor; defining a frequency of normal operation of the sensor, and a frequency of abnormal operation of the sensor from the frequency of operation of the sensor; (frequency, values over time))    
Jain does not explicitly disclose a model comprises a complementary Generative Adversarial Network (GAN).
However, Srivastava discloses wherein the abnormal generation generative model comprises a complementary Generative Adversarial Network (GAN). (Srivastava ¶ 032, ll 1-10: test data generator uses method of Generative Adversarial Network (GAN) [https://skymind.ai/wiki/generative-adversarial-network-gan]; it resolves attributes and distributions thresholds from context and resolves attributes and values from specifications of bias(es); GAN method relies on a pre-known dataset of images that serves as the initial training data for the discriminator)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain for a model comprises a complementary Generative Adversarial Network (GAN) as taught by Srivastava. One of ordinary skill in the art would have been motivated to employ the teachings of Srivastava for the benefits achieved from the flexibility of a system that utilized multiple methods for the generation of test data such as GAN. (Srivastava ¶ 032, ll 1-10)

Regarding Claim 4, Jain-Sakai discloses the system of claim 3. 
Jain-Sakai does not explicitly disclose a complimentary GAN includes a generator network.
However, Srivastava discloses wherein the complimentary GAN includes a generator network and a discriminator network. (Srivastava ¶ 032, ll 1-10: test data generator uses method of Generative Adversarial Network (GAN) [https://skymind.ai/wiki/generative-adversarial-network-gan]; it resolves attributes and distributions thresholds from context and resolves attributes and values from specifications of bias(es); GAN method relies on a pre-known dataset of images that serves as the initial training data for the discriminator)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain-Sakai for a complimentary GAN includes a generator network as taught by Srivastava.  One of ordinary skill in the art would have been motivated to employ the teachings of Srivastava for the benefits achieved from the flexibility of a system that utilized multiple methods for the generation of test data such as GAN. (Srivastava ¶ 032, ll 1-10)

Regarding Claim 16, Jain-Sakai discloses the method of claim 14, abnormal data generation. (Jain ¶ 007, ll 11-17: defining a range of normal operation of sensor and a range of abnormal operation of sensor from the range of operation of the sensor; defining a frequency of normal operation of the sensor, and a frequency of abnormal operation of the sensor from the frequency of operation of the sensor; (frequency, values over time))   
Jain-Sakai does not explicitly disclose a model comprises a complementary Generative Adversarial Network (GAN).
However, Srivastava discloses wherein the abnormal generation generative model comprises a complementary Generative Adversarial Network (GAN). (Srivastava ¶ 032, ll 1-10: test data generator uses method of Generative Adversarial Network (GAN) [https://skymind.ai/wiki/generative-adversarial-network-gan]; it resolves attributes and distributions thresholds from context and resolves attributes and values from specifications of bias(es); GAN method relies on a pre-known dataset of images that serves as the initial training data for the discriminator)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain-Sakai for a model comprises a complementary Generative Adversarial Network (GAN) as taught by Srivastava. One of ordinary skill in the art would have been motivated to employ the teachings of Srivastava for the benefits achieved from the flexibility of a system that utilized multiple methods for the generation of test data such as GAN. (Srivastava ¶ 032, ll 1-10)    

Regarding Claim 19, Jain-Sakai discloses the medium of claim 17, abnormal data generation. (Jain ¶ 007, ll 11-17: defining a range of normal operation of sensor and a range of abnormal operation of sensor from the range of operation of the sensor; defining a frequency of normal operation of the sensor, and a frequency of abnormal operation of the sensor from the frequency of operation of the sensor; (frequency, values over time))   
Jain-Sakai does not explicitly disclose a model comprises a complementary Generative Adversarial Network (GAN).
However, Srivastava discloses wherein the abnormal generation generative model comprises a complementary Generative Adversarial Network (GAN). (Srivastava ¶ 032, ll 1-10: test data generator uses method of Generative Adversarial Network (GAN) [https://skymind.ai/wiki/generative-adversarial-network-gan]; it resolves attributes and distributions thresholds from context and resolves attributes and values from specifications of bias(es); GAN method relies on a pre-known dataset of images that serves as the initial training data for the discriminator)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain-Sakai for a model comprises a complementary Generative Adversarial Network (GAN) as taught by Srivastava. One of ordinary skill in the art would have been motivated to employ the teachings of Srivastava for the benefits achieved from the flexibility of a system that utilized multiple methods for the generation of test data such as GAN. (Srivastava ¶ 032, ll 1-10)    

5.        Claims 5, 6, 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Sakai and further in view of Srivastava and Kazerouni(US PGPUB No. 20180129760).       

Regarding Claim 5, Jain-Sakai discloses the system of claim 4, wherein the trained classifier is generated with program instructions comprising:
a)  receive a set of normal training data. (Jain ¶ 007, ll 23-24: the processor executes a programmed instruction for accepting a set of test scenarios for testing the IOT network; ¶ 045, ll 1-10: different combination of test data for different test scenarios is captured by test package generation module; test package generation module configured for generating master test data for testing the IOT network; set of test packages corresponding to the set of test scenario; each test package for a test scenario generated by selecting values from first test data and second test data, based on frequency of normal operation of sensor and frequency of abnormal operation of sensor respectively)     

Jain-Sakai does not explicitly disclose for b): generate a simulated adversarial data set via complementary GAN.   However, Srivastava discloses: 
b)  generate a simulated adversarial data set via the complementary GAN based on the received set of normal training data. (Srivastava ¶ 032, ll 1-10: test data generator uses method of Generative Adversarial Network (GAN) [https://skymind.ai/wiki/generative-adversarial-network-gan]; it resolves attributes and distributions thresholds from context and resolves attributes and values from specifications of bias(es); GAN method relies on a pre-known dataset of images that serves as the initial training data for the discriminator)     
         It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain-Sakai-Srivastava for b): generate an adversarial data set via the complementary GAN as taught by Srivastava. One of ordinary skill in the art would have been motivated to employ the teachings of Srivastava for the benefits achieved from the flexibility of a system that utilized multiple methods for the generation of test data such as GAN. (Srivastava ¶ 032, ll 1-10)

Jain-Sakai-Srivastava does not explicitly disclose for c): generate at least one decision boundary based on received set of normal training data, and for d): train via the at least one decision boundary to generate a trained classifier.   However, Kazerouni discloses: 
c)  generate at least one decision boundary based on the received set of normal training data and the simulated adversarial data set; and d) train the trained classifier to distinguish between normal and abnormal signals via the at least one decision boundary to generate the trained classifier. (Kazerouni ¶ 035, ll 1-16: determined based on whether a result of a statistic (e.g., a function of the observed samples) has reached a decision boundary, e.g., based on statistical significance that defines a confidence level in the accuracy of the results; statistical significance defines when it is safe to conclude the test, e.g., based on a level of confidence of a computed result (e.g., conversion) against defined amounts of Type I and/or Type II errors; permits the sequential hypothesis testing technique to conclude as soon as a decision boundary is reached)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain-Sakai-Srivastava for c): generate at least one decision boundary based on received set of normal training data, and for d): train via the at least one decision boundary to generate a trained classifier as taught by Kazerouni.  One of ordinary skill in the art would have been motivated to employ the teachings of Kazerouni for the benefits achieved from a system that enables a determination of a decision as a boundary between states of a test data computing system. (Kazerouni ¶ 035, ll 1-16)

Regarding Claim 6, Jain-Sakai discloses the system of claim 5. 
Jain-Sakai does not explicitly disclose the adversarial data set is complementary to the set of training data. 
However, Srivastava discloses wherein the adversarial data set is complementary to the set of normal training data. (Srivastava ¶ 032, ll 1-10: test data generator uses method of Generative Adversarial Network (GAN) [https://skymind.ai/wiki/generative-adversarial-network-gan]; it resolves attributes and distributions thresholds from context and resolves attributes and values from specifications of bias(es); GAN method relies on a pre-known dataset of images that serves as the initial training data for the discriminator); (normal data sets and abnormal data sets))   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain-Sakai for the adversarial data set is complementary to the set of training data as taught by Srivastava. One of ordinary skill in the art would have been motivated to employ the teachings of Srivastava for the benefits achieved from the flexibility of a system that utilized multiple methods for the generation of test data such as GAN. (Srivastava ¶ 032, ll 1-10)

Regarding Claim 7, Jain-Sakai discloses the system of claim 5, further comprising program instructions for an association for normal training data. (Jain ¶ 007, ll 11-17: defining a range of normal operation of sensor and a range of abnormal operation of sensor from the range of operation of the sensor; defining a frequency of normal operation of the sensor, and a frequency of abnormal operation of the sensor from the frequency of operation of the sensor; (frequency, values over time))
Jain does not explicitly disclose a map between the received set of normal training data and a state of cyber-physical system. 
However, Sakai discloses to build a regression map between the received set of normal training data and a state of the cyber-physical system. (Sakai ¶ 024, ll 20-30: determined value generating unit configured to generate a determined value that indicates whether a transition is a normal transition or an abnormal transition, in accordance with encoding rule; verifying unit configured to compare determined value with output determined value for state transitions corresponding to the determined value; output determined value resulting from inputting test data and indicating whether a transition is a normal transition or an abnormal transition)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain for a map between the received set of normal training data and a state of cyber-physical system as taught by Sakai.  One of ordinary skill in the art would have been motivated to employ the teachings of Sakai for the benefits achieved from a system that enables processing of test data utilizing state mechanism for the conditions of the data processing system.  (Sakai ¶ 024, ll 20-30)  

Regarding Claim 20, Jain-Sakai discloses the medium of claim 17, wherein the trained classifier is generated with program instructions comprising:
a)  receive a set of normal training data. (Jain ¶ 007, ll 23-24: the processor executes a programmed instruction for accepting a set of test scenarios for testing the IOT network; ¶ 045, ll 1-10: different combination of test data for different test scenarios is captured by test package generation module; test package generation module configured for generating master test data for testing the IOT network; set of test packages corresponding to the set of test scenario; each test package for a test scenario generated by selecting values from first test data and second test data, based on frequency of normal operation of sensor and frequency of abnormal operation of sensor respectively)    

Furthermore, Jain-Sakai does not explicitly disclose for b): generate an adversarial data set via the complementary GAN.   However, Srivastava discloses:
b)  generate a simulated adversarial data set via the complementary GAN based on the received set of normal training data. (Srivastava ¶ 032, ll 1-10: test data generator uses method of Generative Adversarial Network (GAN) [https://skymind.ai/wiki/generative-adversarial-network-gan]; it resolves attributes and distributions thresholds from context and resolves attributes and values from specifications of bias(es); GAN method relies on a pre-known dataset of images that serves as the initial training data for the discriminator)    
         It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain-Sakai for b): generate an adversarial data set via the complementary GAN as taught by Srivastava. One of ordinary skill in the art would have been motivated to employ the teachings of Srivastava for the benefits achieved from the flexibility of a system that utilized multiple methods for the generation of test data such as GAN. (Srivastava ¶ 032, ll 1-10)

Furthermore, Jain discloses for d): train the trained classifier to distinguish between normal and abnormal signals. (Jain ¶ 007, ll 11-17: defining a range of normal operation of sensor and a range of abnormal operation of sensor from the range of operation of the sensor; defining a frequency of normal operation of the sensor, and a frequency of abnormal operation of the sensor from the frequency of operation of the sensor)

Jain-Sakai-Srivastava does not explicitly disclose for c): generate at least one decision boundary based on received set of normal training data, and for d): train via the at least one decision boundary to generate a trained classifier.   However, Kazerouni discloses: 
c)  generate at least one decision boundary based on the received set of normal training data and the simulated adversarial data set; and d) train via the at least one decision boundary to generate the trained classifier. (Kazerouni ¶ 035, ll 1-16: determined based on whether a result of a statistic (e.g., a function of the observed samples) has reached a decision boundary, e.g., based on statistical significance that defines a confidence level in the accuracy of the results; statistical significance defines when it is safe to conclude the test, e.g., based on a level of confidence of a computed result (e.g., conversion) against defined amounts of Type I and/or Type II errors; permits the sequential hypothesis testing technique to conclude as soon as a decision boundary is reached)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain-Sakai-Srivastava for each monitoring node having its own decision boundary and the time at which a first decision boundary associated with a first monitoring node is crossed as taught by Kazerouni.  One of ordinary skill in the art would have been motivated to employ the teachings of Kazerouni for the benefits achieved from a system that enables a determination of a decision as a boundary between states of a test data computing system. (Kazerouni ¶ 035, ll 1-16)
    
6.        Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Sakai and further in view of Kazerouni et al. (US PGPUB No. 20180129760).    

Regarding Claim 9, Jain-Sakai discloses the system of claim 1.
Jain-Sakai does not explicitly disclose each monitoring node having its own decision boundary and the time at which a first decision boundary associated with a first monitoring node is crossed.
However, Kazerouni discloses wherein localization of the origin of the anomaly is determined based on each monitoring node having its own decision boundary and the time at which a first decision boundary associated with a first monitoring node is crossed as compared to another time at which a second decision boundary associated with a second monitoring node is crossed. (Kazerouni ¶ 035, ll 1-16: determined based on whether a result of a statistic (e.g., a function of the observed samples) has reached a decision boundary, e.g., based on statistical significance that defines a confidence level in the accuracy of the results; statistical significance defines when it is safe to conclude the test, e.g., based on a level of confidence of a computed result (e.g., conversion) against defined amounts of Type I and/or Type II errors; permits the sequential hypothesis testing technique to conclude as soon as a decision boundary is reached)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain-Sakai for each monitoring node having its own decision boundary and the time at which a first decision boundary associated with a first monitoring node is crossed as taught by Kazerouni.  One of ordinary skill in the art would have been motivated to employ the teachings of Kazerouni for the benefits achieved from a system that enables a determination of a decision as a boundary between states of a test data computing system. (Kazerouni ¶ 035, ll 1-16)  

7.        Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Sakai and further in view of Srivastava and Kazerouni and Edwards et al. (US Patent No. 10,468,014).       

Regarding Claim 11, Jain-Sakai-Srivastava-Kazerouni discloses the system of claim 5. 
Jain-Sakai-Srivastava-Kazerouni does not explicitly disclose at least one decision boundary is associated with at least one of: (i) a linear boundary, (ii) a non-linear boundary, and (iii) a plurality of boundaries. 
However, Edwards discloses wherein the at least one decision boundary is associated with at least one of: (i) a linear boundary, (ii) a non-linear boundary, and (iii) a plurality of boundaries. (Edwards col 7, ll 18-26: generate a non-linear boundary between data points in the training set; non-linear boundary is used to classify test data; (selected: (ii) a non-linear boundary))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain-Sakai-Srivastava-Kazerouni for at least one decision boundary is associated with at least one of: (i) a linear boundary, (ii) a non-linear boundary, and (iii) a plurality of boundaries as taught by Edwards.  One of ordinary skill in the art would have been motivated to employ the teachings of Edwards for the benefits achieved from a system that enables multiple types of decision boundaries such as a non-linear boundary.  (Edwards col 7, ll 18-26)    

8.        Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Sakai and further in view of Barkan et al. (US Patent No. 9,781,141).       

Regarding Claim 12, Jain-Sakai discloses the system of claim 1. 
Jain-Sakai does not explicitly disclose a system associated with at least one of: (i) a power grid, (ii) an industrial control system, (iii) a heat recovery and steam generation unit, (iv) a turbine, (v) a gas turbine, (vi) an engine, (vii) a jet engine, (vill) a locomotive engine, (ix) a refinery, (x) a dam, (xi) an autonomous vehicle; and (xii) a drone.
However, Barkan discloses wherein the cyber-physical system is associated with at least one of: (i) a power grid, (ii) an industrial control system, (iii) a heat recovery and steam generation unit, (iv) a turbine, (v) a gas turbine, (vi) an engine, (vii) a jet engine, (viii) a locomotive engine, (ix) a refinery, (x) a dam, (xi) an autonomous vehicle; and (xii) a drone. (Barkan col 3, ll 34-39; technology supports the following non-limiting set of functions such as monitoring, detection, containment, blocking, recovery, and testing; functions relate to sensors, actuators, networks, control and management systems; col 2, ll 60-65: system includes infrastructure systems such as electrical grid, nuclear reactors, water treatment, flood warning, transportation, and all other systems that serve the community; incorporated in military systems, ships, plans, vehicles, autonomous vehicles, RPVs, communication systems, and many more; (selected: an autonomous vehicle))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain-Sakai for a system associated with at least one of: (i) a power grid, (ii) an industrial control system, (iii) a heat recovery and steam generation unit, (iv) a turbine, (v) a gas turbine, (vi) an engine, (vii) a jet engine, (vill) a locomotive engine, (ix) a refinery, (x) a dam, (xi) an autonomous vehicle; and (xii) a drone as taught by Barkan. One of ordinary skill in the art would have been motivated to employ the teachings of Barkan for the benefits achieved from a system implemented upon a large variety of computing environment such as associated with autonomous vehicles. (Barkan col 3, ll 34-39; col 2, ll 60-65)  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/KYUNG H SHIN/                                                                                                    8-11-2022Primary Examiner, Art Unit 2452